Citation Nr: 1431581	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-47 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.

2.  Entitlement to a rating in excess of 30 percent for residuals of a right elbow injury, with nerve transposition and ulnar neuropathy.

3.  Entitlement to a temporary total (convalescent) rating following May 2008 excision of a right antecubital mass. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1976 to June 1979.  These matters are before the Board of Veterans' Appeals (Board) from a July 2008 rating decision which granted service connection for bilateral pes planus, rated 10 percent; continued a 30 percent rating for residuals of a right elbow injury; and denied a temporary total rating for convalescence following excision of a right antecubital mass.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran alleges that his service-connected bilateral pes planus and right elbow disabilities have worsened.  He was last examined by VA for these disabilities in December 2010 and January 2011, respectively.  Accordingly, development to secure updated treatment records and for contemporaneous examinations is necessary.

In addition, the Veteran contends that an excision of a right antecubital mass was in treatment for his service-connected right elbow disability, required convalescence, and that he is entitled to a temporary total (convalescent) rating following this procedure.  The Board finds that this matter may be impacted by evidence pertaining to the claim for an increased rating for the right elbow disability, and must be reviewed when the development sought on the increased rating claim is completed. 

Accordingly, the case is REMANDED for the following:

1.  Secure for the record copies of the complete updated (since September 2013) clinical records of any VA or private treatment the Veteran has received for the bilateral pes planus and right elbow disabilities on appeal.

2.  Thereafter, arrange for the Veteran to be examined by an appropriate provider or providers to determine the current severity of his service-connected bilateral pes planus and right elbow disabilities.  The entire record (to include this remand) must be reviewed by the examiner(s) in conjunction with the examination(s).  All findings (specifically including any limitations of motion and neurological manifestations) should be described in detail; related functional limitations should be noted; and the examiner(s) must note any further limitations due to factors such as pain, use, etc.

The examiner(s) must explain the rationale for all opinions.

3.  Arrange for any further development suggested by the development sought above.  Then review the record and readjudicate the remaining claims, to include the Veteran's claim for a temporary total (convalescent) rating (expressly considering his argument that the surgery was in treatment for his service-connected right elbow disability).  If any remains denied, issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

